Fitzsimons, Ch. J.
The complaint is based upon a debt due to Griffin & Giles for Commissions due them in effecting» an .exchange of certain premises owned by defendant; A. counterclaim is set up in defendant’s answer against Griffin alone. The counterclaim was demurred to, demurrer was sustained, hence this appeal. It was proper to sustain the demurrer. The counterclaim set forth was based upon a debt due from Griffin alone.
The cause-of action set forth in .the complaint alleged a claim due to Griffin & Giles jointly. A separate debt cannot be set off against' a joint debt. Spofford v. Rowan, 12.4 N. Y. 108. This view of the matter renders it unnecessary for us. to consider the other points presented by- respondent in his- demurrer.
, Order and judgment appealed from must be affirmed, with costa. .
Coeiae and Schuchmah, JJ., concur.
Judgment and order affirmed, with costs.